Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146212(47)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  ______________________________                                                                                     Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,                                    SC: 146212
                                                                   COA: 304875
  v                                                                Saginaw CC: 10-034923-FH

  JAMES EARLY HARRIS, JR.,
             Defendant-Appellant.
  ______________________________/

         On order of the Chief Justice, the motion by defendant-appellant to extend the
  time for filing his appeal brief to June 26, 2013, is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2013
                                                                              Clerk